UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-01-2009 - 06-30-2010 Item 1.Proxy Voting Record. LIVESTRONG 2015 Portfolio Livestrong 2015 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ WITHHOLD ABSTAIN ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2015 Portfolio American Century International Bond Fund Cusip Ticker: AIDIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ WITHHOLD ABSTAIN ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2015 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2015 Portfolio American Century Premium Money Market Fund Cusip Ticker: TCRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2015 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG 2020 Portfolio Livestrong 2020 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2020 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIDIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2020 Portfolio American Century International Bond Fund Cusip Ticker: AIDIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2020 Portfolio American Century Premium Money Market Fund Cusip Ticker: TCRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2020 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG 2025 Portfolio Livestrong 2025 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2025 Portfolio American Century International Bond Fund Cusip Ticker: AIDIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2025 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2025 Portfolio American Century Premium Money Market Fund Cusip Ticker: TCRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2025 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN Withhold ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG 2030 Portfolio Livestrong 2030 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2030 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2030 Portfolio American Century Premium Money Market Fund Cusip Ticker: TCRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2030 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG 2035 Portfolio Livestrong 2035 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2035 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2035 Portfolio American Century Premium Money Market Fund Cusip Ticker: TCRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2035 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG 2040 Portfolio Livestrong 2040 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2040 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2040 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG 2045 Portfolio Livestrong 2045 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2045 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2045 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG 2050 Portfolio Livestrong 2050 Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2050 Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong 2050 Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management LIVESTRONG Income Portfolio Livestrong Income Portfolio American Century High-Yield Fund Cusip Ticker: ACYIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong Income Portfolio American Century International Bond Fund Cusip Ticker: AIDIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong Income Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: AIANX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong Income Portfolio American Century Premium Money Market Fund Cusip Ticker: TCRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY Livestrong Income Portfolio American Century Real Estate Fund Cusip Ticker: REAIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Portfolio: Aggressive One Choice Aggressive American Century Growth Fund Cusip Ticker: TWCGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Aggressive American Century VistaSM Fund Cusip Ticker: TWCVX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Aggressive American Century Real Estate Fund Cusip Ticker: REACX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Aggressive American Century Value Fund Cusip Ticker: TWVLX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Aggressive American Century International Growth Fund Cusip Ticker: TWIEX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Aggressive American Century Emerging Markets Fund Cusip Ticker: TWMIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Aggressive American Century High Yield Fund Cusip Ticker: ABHIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Aggressive American Century Diversified Bond Fund Cusip Ticker: ADFIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Aggressive American Century Prime Money Market Fund Cusip Ticker: BPRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Aggressive American Century Inflation-Adjusted Fund Cusip Ticker: ACITX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Aggressive American Century Equity Growth Fund Cusip 02507M600 Ticker: BEQGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Aggressive American Century Small Company Fund Cusip 02507M840 Ticker: ASQIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Aggressive American Century Large Company Value Fund Cusip Ticker: ALVIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Portfolio: Conservative One Choice Conservative Portfolio American Century Growth Fund Cusip Ticker: TWCGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Conservative Portfolio American Century VistaSM Fund Cusip Ticker: TWCVX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Conservative Portfolio American Century Real Estate Fund Cusip Ticker: REACX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Conservative Portfolio American Century Value Fund Cusip Ticker: TWVLX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE #DIV/0! #DIV/0! #DIV/0! PROP 4 NOT APPLICABLE #DIV/0! #DIV/0! #DIV/0! PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Conservative Portfolio American Century International Growth Fund Cusip Ticker: TWIEX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Conservative Portfolio American Century Diversified Bond Fund Cusip Ticker: ADFIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Conservative Portfolio American Century Prime Money Market Fund Cusip Ticker: BPRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Conservative Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: ACITX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Conservative Portfolio American Century Equity Growth Fund Cusip 02507M600 Ticker: BEQGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Conservative Portfolio American Century Small Company Fund Cusip 02507M840 Ticker: ASQIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Conservative Portfolio American Century Large Company Value Fund Cusip Ticker: ALVIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE #DIV/0! #DIV/0! #DIV/0! PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Conservative Portfolio American Century International Bond Fund Cusip Ticker: BEGBX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Portfolio: Moderate One Choice Moderate Portfolio American Century Growth Fund Cusip Ticker: TWCGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Moderate Portfolio American Century VistaSM Fund Cusip Ticker: TWCVX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Moderate Portfolio American Century Real Estate Fund Cusip Ticker: REACX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Moderate Portfolio American Century Value Fund Cusip Ticker: TWVLX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN Withhold ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE #DIV/0! #DIV/0! #DIV/0! PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Moderate Portfolio American Century International Growth Fund Cusip Ticker: TWIEX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Moderate Portfolio American Century Emerging Markets Fund Cusip Ticker: TWMIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Moderate Portfolio American Century High-Yield Fund Cusip Ticker: ABHIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Moderate Portfolio American Century Diversified Bond Fund Cusip Ticker: ADFIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Moderate Portfolio American Century Prime Money Market Fund Cusip Ticker: BPRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Moderate Portfolio American Century Inflation-Adjusted Bond Fund Cusip Ticker: ACITX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Moderate Portfolio American Century Equity Growth Fund Cusip 02507M600 Ticker: BEQGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Moderate Portfolio American Century Small Company Fund Cusip 02507M840 Ticker: ASQIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Moderate Portfolio American Century Large Company Value Fund Cusip Ticker: ALVIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Moderate Portfolio American Century International Bond Fund Cusip Ticker: BEGBX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Portfolio: Very Aggressive One Choice Very Aggressive Portfolio American Century Growth Fund Cusip Ticker: TWCGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Aggressive Portfolio American Century VistaSM Fund Cusip Ticker: TWCVX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Aggressive Portfolio American Century Real Estate Fund Cusip Ticker: REACX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Aggressive Portfolio American Century Value Fund Cusip Ticker: TWVLX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Aggressive Portfolio American Century International Growth Fund Cusip Ticker: TWIEX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Aggressive Portfolio American Century Emerging Markets Fund Cusip Ticker: TWMIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Aggressive Portfolio American Century Diversified Bond Fund Cusip Ticker: ADFIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Aggressive Portfolio American Century Prime Money Market Fund Cusip Ticker: BPRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Aggressive Portfolio American Century Equity Growth Fund Cusip 02507M600 Ticker: BEQGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Aggressive Portfolio American Century Small Company Fund Cusip 02507M840 Ticker: ASQIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Aggressive Portfolio American Century Large Company Value Fund Cusip Ticker: ALVIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Portfolio: Very Conservative One Choice Very Conservative American Century Growth Fund Cusip Ticker: TWCGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Conservative American Century VistaSM Fund Cusip Ticker: TWCVX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Conservative American Century Real Estate Fund Cusip Ticker: REACX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Conservative American Century Value Fund Cusip Ticker: TWVLX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Conservative American Century Diversified Bond Fund Cusip Ticker: ADFIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Conservative American Century Prime Money Market Fund Cusip Ticker: BPRXX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Conservative American Century Inflation-Adjusted Bond Fund Cusip Ticker: ACITX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Conservative American Century Equity Growth Fund Cusip 02507M600 Ticker: BEQGX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Conservative American Century Small Company Fund Cusip 02507M840 Ticker: ASQIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY One Choice Very Conservative American Century Large Company Value Fund Cusip Ticker: ALVIX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY FOR Management One Choice Very Conservative American Century International Bond Fund Cusip Ticker: BEGBX Meeting Type Special Meeting Date 6/16/10 Record Date 3/19/10 VOTE CAST PROPOSAL MTG REC SPONSOR FOR AGAINST/ ABSTAIN WITHHOLD ELECT NOMINEE (01)JOHN R. WHITTEN FOR Management PROP 2 APPROVE A MANAGEMENT AGREEMENT WITH AMERICAN CENTURY INVEST MGMT FOR Management PROP 3 NOT APPLICABLE PROP 4 NOT APPLICABLE PROP 5 APPR AMENDMENT TO ARTICLES OF INCORP TO LIMIT DIRECTOR LIABILITY SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. By (Signature and Title)* /s/ Jonathan S. Thomas Name:Jonathan S. Thomas Title:President Date August 27, 2010 *Print the name and title of each signing officer under his or her signature
